NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted March 28, 2012
                                   Decided March 28, 2012

                                            Before

                             FRANK H. EASTERBROOK, Chief Judge 

                             RICHARD A. POSNER, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 11‐2821

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff‐Appellee,                          Court for the Northern District of Indiana,
                                                  Hammond Division.
       v.
                                                  No. 2:05‐CR‐85
REGINALD COVERSON, 
     Defendant‐Appellant.                         Rudy Lozano,
                                                  Judge.

                                           O R D E R
        Reginald Coverson pleaded guilty in 2005 to five counts of distributing crack
cocaine, 21 U.S.C. § 841(a)(1), and one count of possessing crack with intent to distribute, id.
The district court found that Coverson was responsible for 223 grams of crack, set his base
offense level at 34, and added 2 levels for possessing a dangerous weapon in connection
with his drug offenses. U.S.S.G. § 2D1.1(a)(5), (b)(1), (c)(3) (2005). Coverson’s total offense
level of 36 combined with his criminal history category of V yielded an imprisonment range
of 292 to 365 months. The court sentenced Coverson in the middle of that range to 328
months.
No. 11‐2821                                                                                  Page 2


        In 2007 the Sentencing Commission retroactively lowered the base offense levels for
crack offenses. See U.S.S.G. app. C, amends. 706, 713. The following year Coverson moved
for a reduced sentence, see 18 U.S.C. § 3582(c)(2), based on a revised imprisonment range of
235 to 293 months. His appointed lawyer requested a full resentencing and a prison term at
or below the low end of that range. In August 2011 the district court lowered Coverson’s
sentence to 264 months (the middle of the new range) but rejected his request for a full
resentencing. Coverson filed a notice of appeal. 

        Meanwhile, as Coverson pursued this appeal, his lawyer filed a second motion
under § 3582(c)(2) in November 2011. This time he relied on Amendments 748, 750, and 759,
which, effective that month, had retroactively implemented the Fair Sentencing Act of 2010,
Pub. L. No. 111‐220, 124 Stat. 2372, by further reducing the base offense level for crimes
involving crack, see U.S.S.G. app. C, amends. 748, 750, 759. In December the district court
granted the motion and reduced Coverson’s sentence to 211 months. This term falls in the
middle of the revised imprisonment range of 188 to 235 months, and is well below the
minimum of the range generated by his first motion under § 3582(c)(2). Coverson did not
file a notice of appeal to challenge the outcome of his second motion under § 3582(c)(2), nor
has he mentioned the further reduction in sentence in this appeal from the first reduction in
August 2011.

       Coverson’s lawyer asserts that this appeal is frivolous and seeks to withdraw under
Anders v. California, 386 U.S. 738, 744 (1967). But because there is no right to appointed
counsel in a proceeding under § 3582(c)(2), see United States v. Forman, 553 F.3d 585, 590 (7th
Cir. 2009); United States v. Tidwell, 178 F.3d 946, 949 (7th Cir. 1999), counsel need not have
complied with the Anders safeguards before moving to withdraw, see Pennsylvania v. Finley,
481 U.S. 551, 554–55 (1987); DiAngelo v. Ill. Dep’t of Pub. Aid, 891 F.2d 1260, 1262 (7th Cir.
1989). Nevertheless, we invited Coverson to respond to his attorney’s motion, and he has
done so. See CIR. R. 51(b).

       Coverson argues that, when his sentence was reduced the first time, the district court
should have conducted a full resentencing and better explained its evaluation of the
sentencing factors under 18 U.S.C. § 3553(a). Yet § 3582(c)(2) authorizes “only a limited
adjustment to an otherwise final sentence and not a plenary resentencing proceeding.”
United States v. Dillon, 130 S. Ct. 2683, 2691 (2010); see U.S.S.G. § 1B1.10(a)(3); United States v.
Neal, 611 F.3d 399, 401 (7th Cir. 2010). And Coverson’s argument concerning § 3553(a)
became moot when his sentence was reduced again, to 211 months, in December 2011. 

       The motion to withdraw is GRANTED, and the appeal is DISMISSED.